DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the arguments/remarks for Application 14/726,075 filed on 4 March 2022.
Claims 1, 2, 4, 5, 7, 8, 10, and 11 have been amended.
Claims 13-16 have been previously withdrawn.
Claims 3, 6, 9, and 12 have been canceled. 
Claims 1-2, 4-5, 7-8, 10-11, and 17 are currently pending and have been examined.

Response to Arguments

A. Claim Rejections - 35 U.S.C. § 112(a):

Claims 1, 2, 4-11, and 17 stand rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement.

1. Claim 6 has been canceled which renders the rejection of the claim moot. 

2. Claim 7 has been amended and the limitation feature(s) at issue addressed, which renders the rejection of the claim moot. 

3. Applicant argues that the specification and drawings clearly describe and show a user interface of a product education system with a user-selectable display element that, when selected, causes the electronic platform to navigate the user to the product generation system as recited in claim 1.

Applicant’s argument/remarks regarding sufficient description to perform the feature comprising “the product education system further configured to display, in response to certification of the user to trade the tradable investment products, a control for user navigation to the product generation system, wherein the control when actuated causes the electronic platform to navigate the user from the product education system to the product generation system”, have been considered and deemed persuasive. Accordingly, the rejection with regard to lack of algorithm and/or insufficient description to perform the above feature is withdrawn. 

4. Applicant argues that portions of the specification (e.g., paragraphs [0015] and [0071]), contain sufficient description to perform the feature comprising “restrict the user from trading the first tradable investment product using the product exchange system when the user does not pass at least one online course associated with the first tradable investment product” as recited in claim 1.

Examiner respectfully disagrees. The cited references in the specification merely rephrase the limitation feature “restrict the user from trading the first tradable investment product” in similar language as follows: “informing the user that the user is not permitted to trade the financial product” (paragraph [0015]); and “system 142 may deny a user trade an investment product…” (paragraph [0071]), without sufficient information as to how this function is performed and/or carried out. Therefore, the claim is rejected for lack of algorithm and/or insufficient description of the steps/procedure in the specification necessary to perform the function described. (MPEP § 2161.01(I) – “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”).

(MPEP 2161.01 I - Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. 

MPEP 2163.03 V - The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002)).

Applicant’s argument is therefore unpersuasive. The rejection is therefore maintained. 

B. Claim Rejections - 35 U.S.C. § 112(b):

Claims 1, 2, and 4-7 stand rejected under 35 U.S.C. § 112(b) as being indefinite. Claims 1, 2, and 4-7 stand further rejected under 35 U.S.C. § 112(b) in view of U.S.C. § 112,  6th paragraph).

Applicant’s arguments and/or amendments with regard to the claims have been considered and deemed persuasive. Accordingly, the rejection of claims 1, 2, and 4-7 under 35 U.S.C. § 112(b) and § 112(f) or 6th paragraph, is withdrawn.

C. Claim Rejections - 35 U.S.C. § 102:

Claims 8-11 stand rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Publication No. 2011/0302105 ("Yakubov").

Applicant’s arguments and/or amendments with regard to the claims have been considered and deemed persuasive. Accordingly, the rejection of claims 8-11 under 35 U.S.C. § 102 is withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
IN GENERAL--The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-2, 4-11, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 1 recites “wherein the at least one processor is further configured when executing the product education system to restrict the user from trading the first tradable investment product using the product exchange system when the user does not pass at least one online course associated with the first tradable investment product.”

However, the claimed feature comprising “restrict the user from trading the first tradable investment product using the product exchange system when the user does not pass at least one online course associated with the first tradable investment product”, that is being claimed is not found and/or not described in the specification in the manner that is currently being claimed. Therefore, the claim is rejected for lack of algorithm and/or insufficient description of the steps/procedure in the specification necessary to perform the function described. (MPEP § 2161.01(I) – “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”). Applicant is requested to amend or cancel the claimed feature or indicate where in the specification the recited subject matter may be found.

Claims 8 and 11 recite substantially the same limitations as claim 1 and are rejected based on the same reasoning. Claims 2, 4-7, 9-10, and 17 are rejected based upon their dependency upon one of rejected independent claims 1, 8, and 11. 





Conclusion

Claims 1-2, 4-5, 7-8, 10-11, and 17 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692